718 S.E.2d 369 (2011)
John Edward KUPLEN
v.
John C. MARTIN, in his capacity as Chief Judge of the North Carolina Court of Appeals, and John Connell, in his capacity as Clerk of the North Carolina Court of Appeals.
No. 319P11.
Supreme Court of North Carolina.
August 25, 2011.
John Edward Kuplen, for Kuplen, John Edward.
John C. Connell, for Connell, John.

ORDER
Upon consideration of the petition filed by Petitioner on the 22nd of July 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 25th of August 2011."